UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5247


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAKOOR STEVENSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:08-cr-00036-JFM-1; 1:10-cr-00247-JFM-1)


Submitted:   November 23, 2011            Decided:   December 28, 2011


Before KING, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc L. Resnick, Washington, D.C., for Appellant.   Rod J.
Rosenstein, United States Attorney, Christopher J. Romano,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shakoor Stevenson pled guilty to distribution of and

possession with the intent to distribute five grams or more of

cocaine base, both in violation of 21 U.S.C. § 841(a)(1) (2006).

He reserved the right to appeal any finding that he is a career

offender under U.S. Sentencing Guidelines Manual (USSG) § 4B1.1

(2009).     The    district    court    determined      that    Stevenson      was    a

career    offender     and    imposed    a   sentence     of        136    months     of

imprisonment.      Stevenson appeals his sentence, arguing that the

court erred in classifying him as a career offender.

            The district court’s conclusion that Stevenson was a

career    offender     was     grounded      in   its     determination             that

Stevenson’s prior conviction for the Maryland common law offense

of resisting arrest is a crime of violence under USSG § 4B1.1.

Stevenson’s challenge to this conclusion is squarely foreclosed

by our recent decision in United States v. Jenkins, 631 F.3d 680

(4th Cir. 2011).       Because a panel of this court cannot overrule

the decision of a prior panel, see United States v. Rivers, 595

F.3d 558, 564 n.3 (4th Cir. 2010), Jenkins requires rejection of

Stevenson’s       appeal.       Accordingly,      we      affirm          Stevenson’s

sentence.     We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented        in    the    materials




                                        2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3